Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed November 2, 2010.  
Claims 1, 2, 7, and 13 have been amended. 
Claims 1-7, 9-13, 15, 17-19 and 21-24 are pending in the present application.
This application contains claims 7, 9-13, 15, 17-19, and 21-24 drawn to an invention nonelected without traverse in the filed on April 9, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1-6 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
In the previous Office Action mailed July 14, 2020, the Drawings were objected to because some Drawings reference the colors “green”, “blue”, “red”, “orange” and “purple”.  It is noted that Applicant filed a petition to accept color Drawings on December 30, 2020.  The petition to accept color Drawings was GRANTED on January 13, 2021. 

Claim Rejections - 35 USC § 103
In the previous Office Action mailed July 14, 2020, claims 1-6 were rejected under 35 U.S.C. 103 as being obvious over WO 2016/011089 A1 (hereinafter, “Harvard '089”) in view of Green et al. (Cell, 2014 Vol. 159:925-939) (hereinafter, “Green 2014”).  This rejection is maintained (in-part) for the reasons of record set forth in the previous Office Action mailed July 14, 2020.  It is noted that claim 1 has been amended to recite a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon.  The subject matter, as now claimed and amended, is obvious over WO 2016/011089 A1 (hereinafter, “Harvard '089”) and only Harvard '089 alone as discussed below:    


Response to Arguments
In response to this rejection, Applicants argue that without acquiescing to the Examiner’s rejection, and solely for the purpose of advancing prosecution, claim 1 has been amended.
Applicants argue that the cited documents, either alone or in combination, fail to teach or suggest any synthetic nucleic acid molecule comprising the specifically recited 
Applicants also argue that even in view of Green 2014’s statement about increasing the length of the loop domain improves loop-mediated reaction thermodynamics, the cited references are silent with respect to placing at least a portion of the trigger recognition sequence within the loop forming domain and using a stem configuration that comprises the RBS and start site within a double-stranded stem region.  Applicants assert that without more, the cited references fail to render the presently claimed loop-mediated riboregulators obvious and reconsideration and withdrawal of the rejections under 35 U.S.C. § 103 is requested.

Second, as noted above, the Examiner acknowledges that claim 1 has been amended to now recite a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon.
Third, it should be noted and acknowledged that Harvard '089 teaches riboregulators comprising various stem-loop structures at Figures 1, 5, and 8, for example.  Harvard '089 teaches a particular riboregulator, a beacon riboregulator wherein:
In a beacon riboregulator system, the crRNA comprise a stem domain of variable length that contains the RBS and, in some cases, the start codon (see FIG. 5 for an exemplary embodiment). The stem domain also includes a ~9 bp region upstream of the RBS containing nucleotides complementary to the taRNA target. Binding of the taRNA target is initiated through a large (-21 -nt) loop domain in the crRNA and proceeds into the 5' portion of the crRNA stem domain. Binding of the taRNA target through this big-loop-linear interaction results in a rigid duplex that provides mechanical force to encourage the rest of the crRNA to unwind. After unwinding, both the RBS and start codon of the activated crRNA are exposed, enabling translation of the gene of interest (GOI).  Since the target binding region of the crRNA is independent of both the RBS and start codon, the taRNA of the beacon riboregulator can, in principle, adopt arbitrary sequences. taRNAs having little secondary structure will offer the better reaction kinetics; and

Also provided herein is a beacon riboregulator system comprising (1) a beacon crRNA riboregulator comprising a fully or partially double-stranded stem domain 

It is noted that, regarding the beacon riboregulator of Harvard '089, wherein the taRNA has the sequence 5'-b-a-3'.
It is also noted that regarding beacon riboregulators of Harvard '089:
In some embodiments, the loop domain is complementary in sequence to a naturally occurring RNA. In some embodiments, the loop domain is complementary in sequence to a non-naturally occurring RNA. In some embodiments, the loop domain is about 21 nucleotides in length. In some embodiments, the loop domain ranges in length from about 15-30 nucleotides; and 

In some embodiments, the beacon riboregulator comprises a binding domain (i.e., a domain that hybridizes to its complementary taRNA) that includes but is not limited to the loop domain.

Harvard '089 teaches compositions comprising riboregulators.  For example, Harvard '089 teaches a loop-mediated riboregulator (e.g. beacon riboregulator).  The riboregulator of Harvard ‘089 comprises a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon. 
Harvard '089 teaches motivation to have the RBS confined to the stem domain, rather than the loop domain.  See Figure 5.  Harvard '089 teaches a stem domain that contains the RBS and, in some cases, the start codon.  See description of beacon riboregulators at pages 34 and 35, for example.  Harvard '089 teaches that the loop domain is complementary to a naturally occurring RNA sequence or complementary to a non-naturally occurring RNA sequence and thus teaches a riboregulator in which a 
Applicant is reminded that obviousness does not require an absolute expectation of success.  Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  The present invention appears to take the teachings of the prior art of Harvard '089 to arrive at the presently claimed invention, for the purpose of providing better thermodynamically and kinetically favored utility of riboregulators.  Therefore, the teachings, suggestion and motivation of the prior art of Harvard '089 provides a clear reasonable expectation of success in arriving at the claimed invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to devise riboregulators comprising various stem-loop structures as taught by Harvard '089.  The motivation to design riboregulators comprising various stem-loop structures is for the purpose of testing and formulating better thermodynamically and kinetically favored utility riboregulators.  
Before the effective filing date of the claimed invention, loop-mediated riboregulators were known.  Before the effective filing date of the claimed invention, there was a need to improve the activity and utility of loop-mediated riboregulators as taught by Harvard '089.
Given the teachings, suggestion and motivation of Harvard '089, a person of ordinary skill in the art would have expected reasonable success to devise the loop-mediated riboregulator of Applicant’s claimed invention. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
In the previous Office Action mailed July 14, 2020, claims 1-6 were rejected under 35 U.S.C. 103 as being obvious over WO 2014/074648 A2 (hereinafter, “Green”) in view of Green et al. (Cell, 2014 Vol. 159:925-939) (both submitted and made of record on the IDS filed February 4, 2019).  This rejection is maintained (in-part) for the reasons of record set forth in the previous Office Action mailed July 14, 2020.  It is noted that claim 1 has been amended to recite a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon.  The subject matter, as now amended, is obvious over WO 2014/074648 A2 (hereinafter, “Green”) and only Green alone as discussed below:    

Response to Arguments

Applicants argue that the cited documents, either alone or in combination, fail to teach or suggest any synthetic nucleic acid molecule comprising the specifically recited structural elements in the configuration claimed. Applicants contend that even if the Examiner’s assertion that Green teaches “a loop-forming domain and a trigger recognition sequence” is correct, Green does not teach the claims as now amended.  For instance, Applicants assert that FIG 1 of Green illustrates a toehold switch riboregulator in which no part of the trigger recognition sequence is located in a loop-forming domain, but the RBS is found in the loop-forming domain. Applicants also argue that FIG. 5 of Green illustrates a riboregulator in which a portion of the trigger recognition sequence is found in the loop-forming domain, but the start codon is not found in the double-stranded stem region. Applicants assert that the presently claimed loop-mediated riboregulators provide tight regulatory control over the output gene because the RBS and start codon are strongly concealed within the duplex of the stem structure. Applicants contend that nothing in Green 2014 makes it obvious or predictable to modify Green’s synthetic nucleic acids to obtain a synthetic nucleic acid comprising the specifically recited structures of claim 1 as now amended. 
Applicants also argue that even in view of Green 2014’s statement about increasing the length of the loop domain improves loop-mediated reaction thermodynamics, the cited references are silent with respect to placing at least a portion of the trigger recognition sequence within the loop forming domain and using a stem 
These arguments, contentions and assertions have been fully considered by the Examiner but none are not found persuasive.  First, it is noted that Green’s 2014 reference is no longer being applied to or relied upon in the 103 rejection of record for obviousness.
Second, as noted above, the Examiner acknowledges that claim 1 has been amended to now recite a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon.
Third, it should be noted and acknowledged that Green teaches riboregulators comprising various stem-loop structures at Figures 1, 5, and 8, for example.  Green teaches a particular riboregulator, a beacon riboregulator wherein:
In a beacon riboregulator system, the crRNA comprise a stem domain of variable length that contains the RBS and, in some cases, the start codon (see FIG. 5 for an exemplary embodiment). The stem domain also includes a ~9 bp region upstream of the RBS containing nucleotides complementary to the taRNA target. Binding of the taRNA target is initiated through a large (-21 -nt) loop domain in the crRNA and proceeds into the 5' portion of the crRNA stem domain. Binding of the taRNA target through this big-loop-linear interaction results in a rigid duplex that provides mechanical force to encourage the rest of the crRNA to unwind. After unwinding, both the RBS and start codon of the activated crRNA are exposed, enabling translation of the gene of interest (GOI).  Since the target binding region of the 

In another aspect, the invention provides a beacon riboregulator system comprising (1) a beacon crRNA riboregulator comprising a fully or partially double-stranded stem domain comprising a ribosome binding site, and a loop domain, (2) a coding domain, and (3) an initiation codon present between the stem domain and the coding domain.

It is noted that, regarding the beacon riboregulator of Green, wherein the taRNA has the sequence 5'-b-a-3'.
It is also noted that regarding beacon riboregulators of Green:
In some embodiments, the loop domain is complementary in sequence to a naturally occurring RNA. In some embodiments, the loop domain is complementary in sequence to a non-naturally occurring RNA. In some embodiments, the loop domain is about 21 nucleotides in length. In some embodiments, the loop domain ranges in length from about 15-30 nucleotides; and 

In some embodiments, the beacon riboregulator comprises a binding domain (i.e., a domain that hybridizes to its complementary taRNA) that includes but is not limited to the loop domain.

Green teaches compositions comprising riboregulators.  For example, Green teaches a loop-mediated riboregulator (e.g. beacon riboregulator).  The riboregulator of Green comprises a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon. 
Green teaches motivation to have the RBS confined to the stem domain, rather than the loop domain.  See Figure 5.  Green teaches a stem domain that contains the 
Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  The present invention appears to take the teachings of the prior art of Green to arrive at the presently claimed invention, for the purpose of providing better thermodynamically and kinetically favored utility of riboregulators.  Therefore, the teachings, suggestion and motivation of the prior art of Green provides a clear reasonable expectation of success in arriving at the claimed invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to devise riboregulators comprising various stem-loop structures as taught by Green.  The motivation to design riboregulators comprising various stem-loop structures is for the purpose of testing better thermodynamically and kinetically favored utility.  
Before the effective filing date of the claimed invention, loop-mediated riboregulators were known.  Before the effective filing date of the claimed invention, there was a need to improve the activity and utility of loop-mediated riboregulators as taught by Green.
Given the teachings, suggestion and motivation of Green, a person of ordinary skill 
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Applicant’s Amendment filed November 2, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Written Description – Loop-mediated riboregulator comprising a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain
s 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a fully or partially double-stranded stem-forming domain comprising a ribosomal binding site (RBS) and a start codon; a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a coding domain located 3’ to the start codon.  The originally filed disclosure provides no definition regarding “a trigger recognition sequence” (also see below ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’).  A further review of the originally filed disclosure provides the following with respect to “trigger recognition sequence”
“A trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain; and

“The trigger recognition sequence can be fully or partially complementary to a target nucleic acid molecule.” See Claim #1 and Brief Summary, respectively.

However, the originally filed disclosure fails to provide written description for “trigger recognition sequence” as encompassed by the amended claim language.  The originally filed disclosure provides for what the trigger recognition sequence can be rather than 
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the originally filed disclosure, one of skill in the art would not know a “trigger recognition sequence” as encompassed by the instant claims.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the genus of “trigger recognition sequences” and, therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Absent is written description for the genus of “trigger recognition sequences”.  The prior art does not appear to resolve the deficiencies of the instant specification.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.
Accordingly, absent is adequate written description of the breath of the invention claimed and, thus, it appears that Applicant was not in possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Vague and Indefinite
Claims 1-4 recites the limitation “a trigger recognition sequence” which is considered vague and indefinite.  The originally filed disclosure provides no definition regarding “a trigger recognition sequence” and, thus, the term is unclear as to what is intended to be encompassed.  It should be recognized that the originally filed disclosure states: 
“A trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain; and

“The trigger recognition sequence can be fully or partially complementary to a target nucleic acid molecule.” See Claim #1 and Brief Summary, respectively.

However, such statement(s) is prophetic in nature or provides no clear nexus between a trigger recognition sequence comprising a first portion and a second portion, wherein the second portion of the trigger recognition sequence comprises a loop-forming domain, and wherein the first portion is immediately 5’ to the loop-forming domain and a trigger recognition sequence which can be fully or partially complementary to a target nucleic acid molecule.  It is unclear what is encompassed by a “trigger recognition sequence”.  Accordingly, clarification and appropriate correction for the above limitation in the claims is requested.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635